DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4-10, 12-18 and  20-24 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
        
With respect to the allowed independent claim 5:
the closest primary prior art, Ray (US 20180083656, hereinafter “Ray”), teaches:
“A method for estimating frequency and bandwidth of signals (The method involves taking the combined energy output of a large set of BSS filters that are operating under a blind source separation algorithm that looks for signals of interest, along with instantaneous filter characteristics such as center frequency, bandwidth and spectral response, and records a weighted spread energy into a frequency- and time-based histogram, see abstract), the method comprising: transducing electromagnetic radiation carrying a repetitive signal into an analog electrical signal (first radar signal 114 may be transmitted to sensor 103 by first radar signal emitter 106 as a pulse having signal characteristics including, without limitation, a frequency (e.g., a center frequency) and a bandwidth, Para. [0046]), converting the analog electrical signal into signal samples (a single pulse of first radar signal 114 is received at signal denoising module 118 as a mixed signal Para. [0046] and signal denoising module 118 transmits a denoised signal 124 and a plurality of state energy signals 126. Also, in an exemplary implementation, the plurality of state energy signals 126 are representative of a state output 202 of the signal denoising module 118, Para. [0051]).”
the closest secondary prior art, Andrei et al. (US 20190052237, hereinafter “Andrei”), teaches:
“the method inputting the signal samples (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) to first and second filters having (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies (These two frequency bands 550, 551 represent the two overlapping frequency bands 550, 551 of two signal paths 109, 110, 209, 210, Fig. 1, Fig. 2 and Fig. 5) and having a center frequency (see, center frequency fc shown in Fig. 5); outputting first filtered signal samples from the first filter and second filtered signal samples from the second filter in response to inputting the digital signal samples (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]); tuning the tunable filter in accordance with the filter coefficients  (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]), inputting the signal samples to the tunable filter after tuning ((Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.)); and outputting filtered signal samples from the tunable filter after tuning and in response to inputting the digital signal samples (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118].”
However, the closest prior arts, Marc and Adrei, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising processing the first and second filtered signal samples to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal; generating filter coefficients for a tunable filter which are functions of the estimated frequency and the estimated bandwidth and processing the filtered signal samples from the tunable filter to generate pulse descriptor words comprising respective data sets of parameter values of the repetitive signal, wherein each data set of parameter values making up a pulse descriptor word comprises amplitude, time of arrival, and frequency”, in combination with all the recited limitations of the claim 5. 
 	Dependent claims  2, 6 and 7 are allowed as those inherit the allowable subject matter from claim 5.

With respect to the allowed independent claim 8:
the closest primary prior art, Ray (US 20180083656, hereinafter “Ray”), teaches:
“A method for estimating frequency and bandwidth of signals (The method involves taking the combined energy output of a large set of BSS filters that are operating under a blind source separation algorithm that looks for signals of interest, along with instantaneous filter characteristics such as center frequency, bandwidth and spectral response, and records a weighted spread energy into a frequency- and time-based histogram, see abstract), the method comprising: transducing electromagnetic radiation carrying a repetitive signal into an analog electrical signal (first radar signal 114 may be transmitted to sensor 103 by first radar signal emitter 106 as a pulse having signal characteristics including, without limitation, a frequency (e.g., a center frequency) and a bandwidth, Para. [0046]), converting the analog electrical signal into signal samples (a single pulse of first radar signal 114 is received at signal denoising module 118 as a mixed signal Para. [0046] and signal denoising module 118 transmits a denoised signal 124 and a plurality of state energy signals 126. Also, in an exemplary implementation, the plurality of state energy signals 126 are representative of a state output 202 of the signal denoising module 118, Para. [0051]).”
the closest secondary prior art, Andrei et al. (US 20190052237, hereinafter “Andrei”), teaches:
“the method inputting the signal samples (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) to first and second filters having (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies (These two frequency bands 550, 551 represent the two overlapping frequency bands 550, 551 of two signal paths 109, 110, 209, 210, Fig. 1, Fig. 2 and Fig. 5) and having a center frequency (see, center frequency fc shown in Fig. 5); outputting first filtered signal samples from the first filter and second filtered signal samples from the second filter in response to inputting the digital signal samples (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]); tuning the tunable filter in accordance with the filter coefficients  (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]), inputting the signal samples to the tunable filter after tuning ((Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.)); and outputting filtered signal samples from the tunable filter after tuning and in response to inputting the digital signal samples (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118].”
However, the closest prior arts, Marc and Adrei, whether taken alone or combination, do not teach or suggest the following novel features:
“The method  comprising: creating first and second 2-D lookup tables which store frequency offsets and third and fourth 2-D lookup tables which store bandwidths; computing first through fourth feature vectors based on the first and second filtered signal samples; inputting the first and second feature vectors into the first and third 2-D lookup tables; inputting the third and fourth feature vectors into the second and fourth 2-D lookup tables; outputting an estimated lower frequency offset and an associated estimated bandwidth from the first and third 2-D lookup tables in response to inputting the first and second feature vectors; estimating a lower frequency by adding the center frequency to the estimated lower frequency offset; outputting an estimated upper frequency offset and an associated estimated bandwidth from the second and fourth 2-D lookup tables in response to inputting the third and fourth feature vectors; estimating an upper frequency by adding the center frequency to the upper frequency offset; selecting either the estimated lower frequency or the estimated upper frequency; and outputting a signal representing the selected estimated frequency and the associated estimated bandwidth”, in combination with all the recited limitations of the claim 8.
 	Dependent claims  4, 9, 10 and 23 are allowed as those inherit the allowable subject matter from clam 8.

With respect to the allowed independent claim 13:
the closest primary prior art, Ray (US 20180083656, hereinafter “Ray”), teaches:
 	“A system for processing repetitive (The method involves taking the combined energy output of a large set of BSS filters that are operating under a blind source separation algorithm that looks for signals of interest, along with instantaneous filter characteristics such as center frequency, bandwidth and spectral response, and records a weighted spread energy into a frequency- and time-based histogram, see abstract) signals, the system comprising: a sensor configured to transduce electromagnetic radiation carrying a repetitive signal into an analog electrical signal (first radar signal 114 may be transmitted to sensor 103 by first radar signal emitter 106 as a pulse having signal characteristics including, without limitation, a frequency (e.g., a center frequency) and a bandwidth, Para. [0046]); an analog-to-digital converter configured to convert the analog electrical signal into signal samples (a single pulse of first radar signal 114 is received at signal denoising module 118 as a mixed signal Para. [0046] and signal denoising module 118 transmits a denoised signal 124 and a plurality of state energy signals 126. Also, in an exemplary implementation, the plurality of state energy signals 126 are representative of a state output 202 of the signal denoising module 118, Para. [0051]).”
the closest secondary prior art, Andrei et al. (US 20190052237, hereinafter “Andrei”), teaches:
 	“the system comprising a signal frequency/bandwidth estimator comprising first and second filters  (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) connected to receive the signal samples (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) and a signal separation and tracking channel comprising a tunable filter connected to receive the signal samples and configured to filter the signal samples using filter coefficients which are a function of the estimated frequency and estimated bandwidth (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]), wherein the first and second filters have partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]).”
 However, the closest prior arts, Marc and Adrei, whether taken alone or combination, do not teach or suggest the following novel features:
 “the system comprising signal processing circuitry configured to process filtered signal samples from the first and second filters to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal and a pulse descriptor word generator connected to receive filtered signal samples from the tunable filter and configured to process the filtered signal samples from the tunable filter to generate pulse descriptor words comprising respective data sets of parameter values of the repetitive signal, wherein each data set of parameter values making up a pulse descriptor word comprises amplitude, time of arrival, and frequency”, in combination with all the recited limitations of the claim 13.
 	Dependent claim 12 is allowed as those inherit the allowable subject matter from clam 13.

 With respect to the allowed independent claim 14:
the closest primary prior art, Ray (US 20180083656, hereinafter “Ray”), teaches:
 	“A system for processing repetitive (The method involves taking the combined energy output of a large set of BSS filters that are operating under a blind source separation algorithm that looks for signals of interest, along with instantaneous filter characteristics such as center frequency, bandwidth and spectral response, and records a weighted spread energy into a frequency- and time-based histogram, see abstract) signals, the system comprising: a sensor configured to transduce electromagnetic radiation carrying a repetitive signal into an analog electrical signal (first radar signal 114 may be transmitted to sensor 103 by first radar signal emitter 106 as a pulse having signal characteristics including, without limitation, a frequency (e.g., a center frequency) and a bandwidth, Para. [0046]); an analog-to-digital converter configured to convert the analog electrical signal into signal samples (a single pulse of first radar signal 114 is received at signal denoising module 118 as a mixed signal Para. [0046] and signal denoising module 118 transmits a denoised signal 124 and a plurality of state energy signals 126. Also, in an exemplary implementation, the plurality of state energy signals 126 are representative of a state output 202 of the signal denoising module 118, Para. [0051]).”
the closest secondary prior art, Andrei et al. (US 20190052237, hereinafter “Andrei”), teaches:
 	“the system comprising a signal frequency/bandwidth estimator comprising first and second filters  (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) connected to receive the signal samples (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) and a signal separation and tracking channel comprising a tunable filter connected to receive the signal samples and configured to filter the signal samples using filter coefficients which are a function of the estimated frequency and estimated bandwidth (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]), wherein the first and second filters have partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]).”
 However, the closest prior arts, Marc and Adrei, whether taken alone or combination, do not teach or suggest the following novel features:
 “the system comprising wherein the signal processing circuitry comprises: a feature vector computation module configured to compute first through fourth feature vectors based on first and second filtered signal samples respectively out by the first and second filters; a first 2-D lookup table which is connected to receive the first and second feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the first and second feature vectors; and a first adder connected to add the center frequency to an interpolated frequency offset output by the first 2-D lookup table to generate an estimated lower frequency”, in combination with all the recited limitations of the claim 13.
 	Dependent claims 15-18 and 24 allowed as those inherit the allowable subject matter from clam 14.

 With respect to the allowed independent claim 20, 
The closest prior art, Andrei et al. (US 20190052237, hereinafter “Andrei”), teaches:
 	“A signal cueing system  comprising: first and second filters connected to receive signal samples (that the upper first frequency selective element 116 is a low pass filter, and that the lower first frequency selective element 117 is a high pass filter, Para. [0087]) of a repetitive signal  (Fig. 1 shows the signal splitter 102 receives the incoming signal 101 via the input port 103. The signal splitter 102 splits the incoming signal 101 into the split signals 107, 108.) and configured to output filtered signal samples (The upper first frequency selective element 116 and the lower first frequency selective element 117 are adapted according to the frequency band that is amplified by respective amplifiers 111, 112. This means, that the passband of or frequency range that is passed through by the respective filters is at least as large as the frequency band of the respective signal path 109, 110, Paras. [0085]-[0087]), wherein the first and second filters have partially overlapping bandwidths that include a frequency range bounded by lower- and upper-bound frequencies and having a center frequency (In the lower part of the diagram, the combined or output frequency band 552 is shown. It can be seen, that the output frequency band 552 comprises the lower part (regarding frequency) of the frequency band 550 and the upper part (regarding frequency) of the frequency band 551. In the overlap region a small signal overshoot is present, Para. [0114]-0118]).” 	The closest secondary prior art, Marcoux et al. (US 20210014092, hereinafter “Marc”), teaches:
 	“the system comprising signal processing circuitry configured to process filtered signal samples from the first and second filters to generate frequency/bandwidth digital data representing an estimated frequency and an estimated bandwidth of the repetitive signal (a signal preprocessor of the receiver system generates a resampled signal from the wireless signal based on features extracted from the wireless signal. In some embodiments, the features extracted from the wireless signal may include one or more of an estimated carrier frequency, an estimated bandwidth, or an estimated symbol rate. In some embodiments, step 304 includes steps 304A-B….. signal preprocessor filters the wireless signal to determine an estimated center frequency and  estimated bandwidth of the wireless signal, Fig. 3 and Paras. [0062-0067] ).”
The closest prior art, Andrei and Marc, whether taken alone or combination, do not teach or suggest the following novel features: 
“The system comprising the signal processing circuitry comprises: a feature vector computation module configured to compute first through fourth feature vectors based on first and second filtered signal samples respectively out by the first and second filters; a first 2-D lookup table which is connected to receive the first and second feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the first and second feature vectors; a first adder connected to add the center frequency to an interpolated frequency offset output by the first 2-D lookup table to generate an estimated lower frequency; a second 2-D lookup table which is connected to receive the third and fourth feature vectors from the feature vector computation module and configured to store frequency offsets and output an interpolated frequency offset based on the third and fourth feature vectors; and a second adder connected to add the center frequency to an interpolated frequency offset output by the second 2-D lookup table to generate an estimated upper frequency”,  in combination with all the recited limitations of the claim 20.
 	Dependent claims 21 and 22 are allowed as those inherit the allowable subject matter from clam 20.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641